DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 2, claims 1-8 and 16-27 in the reply filed on September 14, 2022 is acknowledged.  Claims 9-15 have been canceled by the Applicant.  Action on the merits is as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li) (US 2020/0006145 A1 now US 10,734,285 B2) in view of KR 20010040740 A.
	In regards to claims 1-8 and 16-27, Li (See entire reference) discloses all the limitations except for a notch disposed along the circumferential edge and within the periphery region.
	KR 20010040740 A (Figs. 4D, 5 and associated text) discloses notches (item 54) along the periphery of the wafer.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Li with the teachings of KR 20010040740 A for the purpose of defining pad surfaces 51 and final cutting, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	Li (See entire reference) as modified by KR 20010040740 A (Figs. 4D, 5 and associated text) does not specifically disclose PEZ ring notches, however it would have been obvious to modify the invention to include a PEZ ring notch in order to line up with the notch of the semiconductor wafer, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of 
ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 25, 2022